                   Case 2:18-cv-01679-RSL Document 3 Filed 11/20/18 Page 1 of 3



1

2

3

4

5

6
                                   UNITED STATES DISTRICT COURT
7                            FOR THE WESTERN DISTRICT OF WASHINGTON,
                                            AT SEATTLE
8
     FAITHLIFE CORPORATION, a Washington
9    corporation,                                       Cause No. 2:18-cv-01679

10                                  Plaintiff,          DEFENDANT'S CORPORATE
                                                        DISCLOSURE STATEMENT
11           vs.

12   PHILADELPHIA INDEMNITY
     INSURANCE COMPANY, a Pennsylvania
13   corporation,

14                                  Defendant.

15

16           Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant Philadelphia

17   Indemnity Insurance Company (“PIIC”) makes the following corporate disclosure:

18           Philadelphia Indemnity Insurance Company is a wholly owned subsidiary of

19   Philadelphia Consolidated Holding Corp., which itself is a privately held and wholly owned

20   subsidiary of Tokio Marine North America, Inc. (“TMNA”), a privately held Delaware

21   corporation. TMNA is a subsidiary of Tokio Marine and Nichido Fire Insurance Company,

22   Ltd. (“TMNF”), a privately held insurance company organized under the Companies Act of

23   Japan. TMNF is a subsidiary of Tokio Marine Holdings, Inc., an insurance holding company

     DEFENDANT'S CORPORATE DISCLOSURE STATEMENT – 1                            SOHA & L ANG, P.S.
                                                                                  ATTORNEYS AT LAW
     USDC WD WA/SEA CAUSE NO. 2:18-cv-01679                                1325 FOURTH AVENUE, STE 2000
                                                                            SEATTLE, WASHINGTON 98101
                                                                         (206) 624-1800/FAX (206) 624-3585
     6300.00158 kk19ef2199
                 Case 2:18-cv-01679-RSL Document 3 Filed 11/20/18 Page 2 of 3



1    organized under the Companies Act of Japan that is publicly traded on the Tokyo and Osaka

2    Exchanges.

3            DATED this 20th day of November, 2018.

4                                             SOHA & LANG, P.S.

5
                                              By:    /s/Paul Rosner
6                                               Paul Rosner, WSBA # 37146
                                                Email address rosner@sohalang.com
7
                                                       /s/Jillian Hinman
8                                                Jillian M. Hinman, WSBA #40665
                                                 Email address hinman@sohalang.com
9                                                Soha & Lang, P.S.
                                                 1325 Fourth Avenue, Suite 2000
10                                               Seattle, WA 98101-2570
                                                 Telephone: 206-624-1800
11                                               Facsimile: 206-624-3585
                                                 Attorneys for Defendant Philadelphia
12                                               Indemnity Insurance Company

13

14

15

16

17

18

19

20

21

22

23

     DEFENDANT'S CORPORATE DISCLOSURE STATEMENT – 2                        SOHA & L ANG, P.S.
                                                                              ATTORNEYS AT LAW
     USDC WD WA/SEA CAUSE NO. 2:18-cv-01679                            1325 FOURTH AVENUE, STE 2000
                                                                        SEATTLE, WASHINGTON 98101
                                                                     (206) 624-1800/FAX (206) 624-3585
     6300.00158 kk19ef2199
                 Case 2:18-cv-01679-RSL Document 3 Filed 11/20/18 Page 3 of 3



1                                   CERTIFICATE OF SERVICE

2           I hereby declare that on November 20, 2018, I electronically filed the foregoing with the
     Clerk of the Court using the CM/ECF System which will send notification of such filing to the
3    following:

4    Steven P. Adelstein
     Jeffrey P. Fairchild
5    Ivan M. Stoner
     Adelstein, Sharpe & Serka LLP
6    400 N. Commercial Street
     Bellingham, WA 98225
7    Tel: (360) 671-6565
     Fax: (360) 647-8148
8    Email: sadelstein@adelstein.com
     Email: jfairchild@adelstein.com
9    Email: istoner@adelstein.com

10   Attorney for Plaintiff Faithlife Corporation

11
     Dated this 20th day of November, 2018.
12
                                                         /s/Angela Murray
13                                                       __________________________________
                                                         Angela Murray
14                                                       Legal Secretary to Paul Rosner

15

16

17

18

19

20

21

22

23

     DEFENDANT'S CORPORATE DISCLOSURE STATEMENT – 3                             SOHA & L ANG, P.S.
                                                                                   ATTORNEYS AT LAW
     USDC WD WA/SEA CAUSE NO. 2:18-cv-01679                                 1325 FOURTH AVENUE, STE 2000
                                                                             SEATTLE, WASHINGTON 98101
                                                                          (206) 624-1800/FAX (206) 624-3585
     6300.00158 kk19ef2199
